Citation Nr: 1014123	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic Bartter 
syndrome to include hypokalemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran had certified active service from September 1990 
to September 1993 and additional duty with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Wichita, Kansas, Regional Office (RO) which, in pertinent 
part, denied service connection for Bartter syndrome to 
include hypokalemia.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In his February 2001 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran reported that he had 
served with the Army Reserve from September 1993 to July 
1995.  The Veteran's complete periods of active duty, active 
duty for training, and inactive duty with the Army Reserve 
have not been verified.  

The Veteran has reported receiving post-service treatment for 
Bartter syndrome at the Fort Leonard Wood, Missouri, Army 
Community Hospital and the Irwin Army Community Hospital.  
Clinical documentation of the cited treatment is not of 
record.  

The VA should obtain all relevant military, VA, and private 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the report of an August 2006 VA examination for 
compensation purposes examination, the Board observes that 
the Veteran's claims file was noted to be unavailable.  The 
examiner commented that: 
Without the C-file and service medical 
record not available, there is no way to 
determine if there were low electrolyte 
levels noted early in his medical record.  
In Bartter's syndrome, the kidneys 
excrete excessive amounts of electrolytes 
(potassium, sodium, and chloride) 
resulting in electrolyte abnormalities.  

Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In the instant appeal, the 
examiner was unable to render a determination as to the 
nature and etiology of the claimed disability without the 
claims file.  Therefore, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training with the Army 
Reserve and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

2.  Contact the Veteran and request that 
he provide information as to all 
treatment of his chronic Bartter syndrome 
and hypokalemia.  Upon receipt of the 
requested information and the appropriate 
releases, contact the Fort Leonard Wood, 
Missouri, Army Community Hospital, the 
Irwin Army Community Hospital, and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation, not 
already of record, for incorporation into 
the record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's chronic Bartter 
syndrome and hypokalemia.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic Bartter syndrome and hypokalemia 
had their onset during active service; 
are etiology related to the Veteran's 
claimed inservice dehydration and/or 
service in Southwest Asia and Somalia; 
and/or otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

4.  Readjudicate the Veteran's 
entitlement to service connection for 
chronic Bartter syndrome to include 
hypokalemia.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

